OPINION — AG — ** PROPERTY — SCHOOL — SALE FROM A MUNICIPALITY ** QUESTION: CAN THE CITY OF VINITA CONVEY A PORTION OF A CITY PARK TO THE VINITA SCHOOL DISTRICT FOR THE PURPOSE OF ERECTING A GRADE SCHOOL THERE ? — UNDER THE CIRCUMSTANCES MENTIONED, THE CITY OF VINITA 'CAN' LEGALLY SELL AND CONVEY THE SAID PROPERTY, WHICH HAS BEEN USED AS PART OF A PUBLIC PARK, TO THE VINITA SCHOOL DISTRICT, THE SAID PROPERTY HAVING NOT BEEN DEDICATED TO OR ACQUIRED FOR USE AS A PUBLIC PARK. (CONSTRUCTION, BUILDING, PURCHASE REAL ESTATE, CITY OR TOWNS, ASSESSMENT, SELL, RELEASE) CITE: 11 O.S. 568 [11-568], ARTICLE X, SECTION 27 (J. H. JOHNSON)